The direct cause of the death of the deceased was bronchial pneumonia supervening on a bad cold. The evidence appears to be satisfactory that this cold was contracted in the course of his employment and it is fairly inferable from the evidence that the cold was contracted as a result of exposure to an unusually severe northeast storm of rain and wind and apparently in the attempt to protect the property of the employer from damage by that storm. It is further fairly inferable from the evidence that the deceased, naturally a healthy and powerful man, was in depressed health at the time and that, in some part at least, this depression was due to an injury sustained a very few days before by reason of a fall in the act of lifting a heavy beam which caused an injury to the knee and also one to the chest which left a perceptible mark. As to this last the testimony is not very definite but, as already noted, is reasonably sufficient to support such an inference. *Page 548 
The view that we take of the matter is that the question of causation from the knee injury and the fall, while an element in the case, is not so important as the exposure to the unusual storm and the consequent cold and pneumonia. Richter v. DuPont, c., Co., 118 N.J.L. 404, and cases cited. However this may be, the fact remains that two successive tribunals have concurred in the award now before us, and under the well settled rule in such cases, while this court has full jurisdiction to review in matters of fact, those concurring decisions should not be lightly disturbed. Mountain Ice Co. v. Durkin, 6 N.J.Mis. R. 1111; 105 N.J.L. 636.
The writ will be dismissed.